DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to 04/13/2022 Amendment.  
Claims 1-20 are pending and examined.
The doubt patenting rejection is held abeyance for further possible amendment and/or changes.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,874,831 to Lee et al. (hereafter Lee).
Regarding independent claim 10, Lee teaches an apparatus, comprising: 
a memory module (FIG. 3A: non-volatile DIMM), wherein the memory module includes a first memory device coupled to a second memory device (FIG. 3A: DRAM memory 304 coupled to flash memory 302), wherein the first memory device is coupled to a controller and the second memory device is coupled to the controller (FIG. 3A: controller 306 coupled to both DRAM memory 304 and flash memory 302), wherein the memory module is coupled to a host (FIG. 3A: controller 306 coupled to host MCH), and wherein the controller on the memory module is configured to: 
receive a command from the host via first bus including instructions to transfer data from the first memory device (FIG. 3A: controller 306, which receives and interprets commands from MCH on control bus as shown for a write operation, see 8:62-64); and 
send a read command to the first memory device via the first bus instructing the first memory device to transfer the data from the first memory device to the second memory device (FIG. 3A: e.g. obtaining pre-fetch data from DRAM memory 304 with RAS command via [first] bus connecting controller 306 and DRAM memory 304 for a write operation; 9:34-53 describes a read operation from flash memory 302 to DRAM memory 304, a write operation would be in reverse order as that of read operation, i.e. from DRAM memory 304 to flash memory 302) via a second bus (FIG. 3A: [second] bus 308 for transfer data directly between DRAM memory 304 and flash memory 302); and 
send a write command to the second memory device via third bus instructing the second memory device to write the data received from the first memory device to the second memory device (FIG. 3A: e.g. writing pre-fetch data to flash memory 302 with CAS command via [third] bus connecting controller 306 and flash memory 302 as shown; 9:34-53 describes a read operation from flash memory 302 to DRAM memory 304, a write operation would be in reverse order as that of read operation, i.e. from DRAM memory 304 to flash memory 302).
Regarding dependent claim 11, Lee teaches wherein the memory module is configured to transfer data between the first memory device and the host while executing the command (because the host requests the data from flash memory 302).
Regarding dependent claim 12, Lee implicitly/explicitly teaches wherein the write command is executed during a clock cycle that immediately follows completion of the read command (it is seen that the CAS command for writing data into flash memory 302 should immediately followed the RAS command for obtaining pre-fetch data from DRAM memory 304).
Regarding dependent claim 13, Lee teaches wherein the data is transferred on the second bus directly from the first memory device to the second memory device (FIG. 3A: data transfer between DRAM memory 304 and flash memory 302 directly through data bus 308 as shown).
Regarding dependent claim 14, Lee teaches wherein the controller on the memory module is configured to send another read command to the second memory device instructing the second memory device to transfer the data from the second memory device to the host (FIG. 3A: RAS command to obtain pre-fetch data from flash memory 302 in a read operation, see 9:50-53).
Regarding independent claim 15, Lee teaches a method, comprising: 
receiving a read command from a controller of a dual in-line memory module (DIMM) via a first bus (FIG. 3A: e.g. obtaining pre-fetch data from DRAM memory 304 with RAS command via [first] bus connecting controller 306 and DRAM memory 304 for a write operation; 9:34-53 describes a read operation from flash memory 302 to DRAM memory 304, a write operation would be in reverse order as that of read operation, i.e. from DRAM memory 304 to flash memory 302); 
receiving a write command from the controller of the DIMM via a second bus (FIG. 3A: e.g. writing pre-fetch data to flash memory 302 with CAS command via [second] bus connecting controller 306 and flash memory 302 as shown; 9:34-53 describes a read operation from flash memory 302 to DRAM memory 304, a write operation would be in reverse order as that of read operation, i.e. from DRAM memory 304 to flash memory 302); 
reading data from the first memory device of the DIMM in response to receiving the read command from the controller of the DIMM (FIG. 3A: e.g. obtaining pre-fetch data from DRAM memory 304 with RAS command); 
transferring the data from the first memory device to the second memory device on a third bus (FIG. 3A: [third] bus 308 for transfer data directly between DRAM memory 304 and flash memory 302); and 
writing the data to the second memory device of the DIMM in response to receiving the write command from the controller and based at least in part on receiving the data from the first memory device (FIG. 3A: e.g. writing pre-fetch data to flash memory 302 with CAS command).
Regarding dependent claim 16, Lee further teaches reading the data from the second memory device and sending the data to a host in response to receiving another read command from the controller (when host requests the data from flash memory 302 in another a  read operation different from the write operation in claim 1).
Regarding dependent claim 17, Lee further teaches reading the data from the first memory device and writing the data to the second memory device in response to receiving a read request from a host (FIG. 3A: obtaining pre-fetch data from flash memory 302 with RAS command, and write pre-fetch data into DRAM memory 304 with CAS command in a read operation).
Regarding dependent claim 18, Lee teaches wherein sending the data to the second memory device includes sending the data from the first memory device to the second memory device on the third bus and bypassing other memory devices or controllers coupled to the bus (FIG. 3A: data transfer between DRAM memory 304 and flash memory 302 directly through data bus 308 as shown).
Regarding dependent claim 19, Lee teaches wherein sending the data to the second memory device includes storing the data in a buffer on the second memory device (FIG. 3A: DRAM memory 304 could be considered as a buffer itself).
Regarding dependent claim 20, Lee implicitly teaches further including transferring other data between the second memory device and a host while reading the data from the first memory device (FIG. 3A: because DRAM memory 304 appears as dual port memory, which can transfer data in and out simultaneously from different ports).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,874,831 to Lee et al. (hereafter Lee) in view of PGPub. 2011/0113208 to Jouppie et al. (hereafter Jouppie).
Regarding independent claim 1, Lee teaches an apparatus, comprising: 
a first FIG. 3A: DRAM memory 304 coupled to MCH through first port as shown); and 
a second FIG. 3A: flash memory 302 coupled to DRAM memory 304 through second port within a DIMM as shown), 
wherein the first FIG. 3A: controller 306, which receives and interprets commands from MCH for a write operation, see 8:62-64) to the first FIG. 3A: e.g. obtaining pre-fetch data from DRAM memory 304 with RAS command via [first] bus connecting controller 306 and DRAM memory 304 for a write operation; 9:34-53 describes a read operation from flash memory 302 to DRAM memory 304, a write operation would be in reverse order as that of read operation, i.e. from DRAM memory 304 to flash memory 302) and send the data directly to the second FIG. 3A: data is transferred between DRAM memory 304 and flash memory 302 via [second] data bus 308) and a second portion of the command sent from the controller to the second FIG. 3A: e.g. writing pre-fetch data to flash memory 302 with CAS command via [third] bus connecting controller 306 and flash memory 302 as shown; 9:34-53 describes a read operation from flash memory 302 to DRAM memory 304, a write operation would be in reverse order as that of read operation, i.e. from DRAM memory 304 to flash memory 302).
Lee does not teach the strike-through limitations.
Jouppie teaches a memory module comprising a plurality of DIMMs, each DIMMs comprising a volatile memory VM 308 coupled to a nonvolatile memory NVM 314.
Since Lee and Jouppie are both from the same field of endeavor, the purpose disclosed by Lee would have been recognized in the pertinent art of Jouppie.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the concept of direct data transfer between volatile and nonvolatile memories taught in Lee to the memory module of Jouppie in order to increasing speed of data transfer between a MCH/processor/CPU and DIMMs (see Lee, 1:55 to 2:60).
Regarding dependent claim 2, Lee teaches wherein the first FIG. 3A: any portion of controller 306, which generates RAS command to obtain pre-fetch data from DRAM memory 304 for write operation, is considered RCD).
Regarding dependent claim 3, Lee teaches wherein the FIG. 3A: CAS command to write pre-fetch data to flash memory 302, see 9:50-53) .
Regarding dependent claim 4, Lee teaches wherein the second number of devices are configured to execute the second portion of the command in response to the first number of memory devices executing the first portion of the command (because both RAS and CAS command are needed for data transfer between DRAM memory 304 and flash memory 302).
Regarding dependent claim 5, Lee does not teach wherein the first number of memory devices and the second number of memory devices are FeRAM memory devices.  
However, it would have been obvious to one with ordinary skill in the art to use FeRAM in non-volatile DIMM of Lee because the FeRAM have both functions of a random access memory and a non-volatile memory.  
Regarding dependent claim 6, Lee implicitly/explicitly teaches wherein the second portion of the command is executed during a clock cycle that immediately follows completion of the first portion of the command (it is seen that the CAS command for writing data into flash memory 302 should immediately followed the RAS command for obtaining pre-fetch data from DRAM memory 304).
Regarding dependent claim 7, Lee teaches wherein the data is transferred on the second bus directly from the first FIG. 3A: data transfer between DRAM memory 304 and flash memory 302 directly through data bus 308 as shown).
Regarding dependent claim 8, Lee teaches wherein the controller on the apparatus is configured to send another command to the second FIG. 3A: RAS command to obtain pre-fetch data from flash memory 302 in a read operation, see 9:50-53).
Regarding dependent claim 9, Lee teaches wherein the controller on the apparatus is configured to send another command to the first FIG. 3A: CAS command to write pre-fetch data to DRAM memory 302 in a read operation, and later to the host, see 9:50-53).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 17, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824